Appeal from a decision of the State Industrial Board, dated March 25,1941, affirming its previous decision of December 4, 1940, affirming a referee’s decision disallowing the claim on the ground that there was no proof that claimant sustained an accident arising out of and in the course of his employment. Claimant, a compositor and substitute stoneman employed by a printing establishment, claimed that while lifting a form he sustained a lower back strain. He made no complaint at the time and continued to work, and there wag proof by hig fellow workmen that he had done no *1036lifting of forms on the day in question. The record presents only a question of fact which has been resolved against the claimant. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.